DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on April 19, 2021 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application” (see 1st paragraph under the “Remarks”).  This is not found persuasive because.  Group I and II are independent and distinct as set for in the previous Office Action there it is a serious undue burden on the examiner to examine both distinct inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --METHOD FOR PRODUCING A PRINTED CIRCUIT BOARD-COOLING BODY STRUCTURE--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the generation” (claim 3, line 1) lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 7,699,500 to Takemoto et al.
Regarding claim 1, Takemoto et al disclose a method for producing a printed circuit board cooling body structure for arrangement, the method comprising: providing a base plate (2); coating a carrier side (top/upper side) of the base plate (2) with an insulation layer (3) and/or with a solder resist; fitting the carrier side (2) with at least one electronic component (6); and applying cooling rib bodies (12) to a cooling side of the base plate located opposite the carrier side (see Fig. 3).  Note: the limitation “a lighting device of a vehicle” in the preamble has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
	Regarding claim 6, Takemoto et al disclose the base plate is provided from a metallic material and/or from an aluminum material (See Col. 9, line 15-16) and / or that the base plate has a thickness of at least 1 mm to 5mm and / or of 2mm up to 4mm and / or of 3mm (Col. 9, lines 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al in view of US 7,796,392 to Bertram et al
Regarding claim 2, Takemoto et al do not disclose riveting the base plate to the cooling rib bodies.  Bertram et al teach the step of attaching the cooling bodies (3) to the base plate (2) on the cooling side by riveted to produce riveted connections (see Figs. 2-3) for providing faster connection.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takemoto et al by utilizing rivets to attaching a base plate to the cooling body as taught by Bertram et al for reducing the process time of producing the circuit board cooling body structure (see Col. 1, lines 42-45).
Regarding claim 3, it would having been obvious matter of designed choice to one having ordinary skill before the effective filing date of the claimed invention to remove or not remove the insulation layer and/or solder resist, since Applicant has not disclosed the specific step of removing the remove the insulation layer and/or solder resist on the base plate, solves any stated problem or is for any particular purpose an it appears the invention would perform equally well with the insulation layer and/or solder resist on the carrier side as disclosed by Takemoto et al.
Regarding claim 9, Takemoto et al disclose deep milling on the carrier side to form the recess 1A, see Fig. 11).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al or Takemoto/Bertram et alas applied above, and further in view of US 6,297,961 to Koizumi et al.
Regarding claims 3-4, Takemoto/Bertram et al as applied and reply above do not disclose the limitation of claims 3-4.  Koizumi et al teach the step of creating the rivet areas via clinching, clinching areas are created by generating projections on the cooling side of the base plate (44) and the rivet connections are created by axial upsetting of the projections against a clinching direction (see Fig. 12a), wherein in an arrangement of the cooling rib bodies on the cooling side of the base plate, wherein the projections (34/46) are first passed through openings (24) in formed base regions of the cooling rib bodies (se Fig. 2) for attaching the heat sink to the semiconductor module at a low cost because its simple attachment structure.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Takemoto/Bertram et al by utilizing the process of forming the rivet and attaching the base plate to the cooling body as taught by Koizumi et al for reducing the cost of producing the printed circuit board-cooling body.
 	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al in view of US 4,215,360 to Eytcheson.
Takemoto et al do not disclose the step base plate is provided in a composite with another base plate in a panel the step of removing the base plate from the panel.  Eytcheson teach the step of forming a lead plate in the panel (22, see Fig. 2) and removing the lead frame (22, see Col. 5, lines 12-16) for retaining the alignment between the lead frame (22) and substrate (10, see Col. 1, line 64-68).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Takemoto et al by utilizing the forming and removing the lead frame from the lead panel as taught by Eytcheson for improving the method of attaching the base plate to the cooling body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for their teaching of producing an electronic package having heat sink and circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/May 8, 2021 			                                           Primary Examiner, Art Unit 3729